Co mA Nn Dn fF WW NYO KF

NO wo NM HNO HO NHN HN HN HN KF KF KF KF KF KF FS —  —_—_
Oo AN NWN nA FP WY NYO KF CO UO WnaNANYI WD NA Ff WY NYO KF CO

Case 2:21-cv-00733-JAK-E Document 20 Filed 07/09/21 Page lofi Page ID #:185

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
MICHAEL B. STOKER, Case No. 2:21-cv-00733-JAK (Ex)
Plaintiff,
JUDGMENT
V.

UNITED STATES OF AMERICA; and
DOES | through 20, inclusive,

Defendants.

 

 

Pursuant to the Court’s June 24, 2021 Order Re Notice of Substitution and
Objections to Notice of Substitution (Dkt. 18), IT IS ORDERED, ADJUDGED, AND
DECREED that this action is dismissed with prejudice.

Om VE

Dated: July 9, 2021

 

John A. Kronstadt
United States District Judge

 
